Citation Nr: 1443737	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  13-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's February 2012 notice of disagreement (NOD) also initiated appeals with respect to the March 2011 denial of claims for entitlement to service connection for a vision disability, residuals of right and left knee injuries, and residuals of a cervical spine injury.  The RO granted service connection for the bilateral knee and cervical spine disabilities in an August 2013 rating decision.  The award of service connection represents a total grant of the benefits sought on appeal and these claims are not before the Board.  Additionally, the Veteran withdrew his claim for entitlement to service connection for a vision disability in a September 2013 statement.  Thus, the only issues currently on appeal are the claims to reopen service connection for a low back disability and service connection for bilateral carpal tunnel syndrome.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's September 2013 substantive appeal included a request to appear at a videoconference hearing before the Board.  The Veteran is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2013).  Therefore, the requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO regarding the claims to reopen service connection for a low back disability and service connection for bilateral carpal tunnel syndrome.  After the Veteran has been afforded the opportunity for a hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



